Dear Ms. King:
Your opinion request asked the following question:
     Can a town employee (Water Superintendent) serve as an alderman and continue working for the town as superintendent?
     Your question presents a dual office holding problem.  You state that Newellton is a "Lawrason Act" municipality and furthermore that the position of "Water Superintendent" is a full time job.  The position of alderman is a local elective office.  The positions are both in the same political subdivision, the Town of Newellton.  Louisiana law prohibits this particular combination of offices.  LSA R.S. 42:63(D) states in pertinent part as follows:
     D.    No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state or in the same political subdivision in which he holds an elective office.
In this instance the person is holding full time employment and an elective office in the same political subdivision, namely, the Town of Newellton and this is prohibited.
Trusting the above answers your questions, we remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr